department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date cc ita tl-n-666-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel associate chief_counsel income_tax accounting cc ita from subject request for field_service_advice this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend x y a b blackacre whiteacre dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez year year year issue sec_1 whether an exchange of property between x and y qualifies for nonrecognition treatment under sec_1031 tl-n-666-01 whether the subsequent disposition of the property by y triggers gain to x under sec_1031 conclusion sec_1 the exchange qualifies for nonrecognition treatment the subsequent disposition does not trigger gain to x facts in year a formed x a partnership a owned of x and b a’s son owned before forming the partnership a owned blackacre a contributed blackacre to x along with other_property in the vicinity of blackacre also in year b formed y an s_corporation on december of year y purchased whiteacre for dollar_figureu the property was percent financed and the loan personally guaranteed by a y initially leased whiteacre to an unrelated third party blackacre and whiteacre were like_kind for purposes of sec_1031 in year x and y exchanged blackacre for whiteacre at the time of the exchange blackacre was worth dollar_figurev and had a basis of dollar_figurew whiteacre was worth dollar_figurex and had an adjusted_basis of dollar_figurey x moved its business operations from blackacre to whiteacre and the parties systemically liquidated property they owned in the vicinity of blackacre and whiteacre over the next two years virtually all the other_property was sold optioned or donated to a charity which was expanding its operations in year a date more than two years after the exchange x sold whiteacre to the charity law and analysis sec_1001 provides the general_rule that gain_or_loss is realized on the sale_or_other_disposition of property sec_1031 provides an exception to this rule by providing that no gain_or_loss is recognized when a taxpayer exchanges property for property that is like-kind the basis_of_property acquired in a like-kind_exchange is the same as that of the property exchanged decreased by the amount of any money received by the taxpayer and increased by the amount of gain or decreased by the amount of loss to the taxpayer recognized on the exchange tl-n-666-01 sec_1031 provides that if a taxpayer exchanges property with a related_person resulting in the nonrecognition_of_gain_or_loss under sec_1031 and if within two years of such exchange the taxpayer or the related_person disposes of the property received on the exchange there is no nonrecognition_of_gain_or_loss on the exchange any gain_or_loss the taxpayer is required to recognize by reason of sec_1031 is taken into account as of the date of the disposition of the property sec_1031 provides that sec_1031 shall not apply to any exchange that is part of a transaction or series of transactions structured to avoid the purposes of sec_1031 the term related_person is defined under sec_1031 as any person bearing a relationship to the taxpayer described in sec_267 or sec_707 in this case all the parties were related under the attribution_rules however because the second_disposition occurred more than two years after the exchange sec_1031 does not literally apply we believe that the two-year_rule in sec_1031 is a safe_harbor that precludes application of sec_1031 to any transaction falling outside that period thus a taxpayer acquiring property from a related_party can avoid application of the rule in sec_1031 merely by waiting until after the two year period to dispose_of the property therefore sec_1031 does not apply to this situation because there was no attempt by either party to circumvent the rules rather the parties merely took advantage of what congress allowed them by enacting the two-year_rule the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted 293_us_465 in our view the purpose of sec_1031 is to stop taxpayers from violating the two-year_rule and not to preclude taxpayers from planning to dispose_of property after the two- year period thus if a taxpayer exchanges property with a related_party intending to dispose_of the replacement_property after the two-year period sec_1031 would not require recognition of the original gain this analysis would not apply however if the exchange were a sham we believe that our view of sec_1031 is supported by the legislative_history nonrecognition will not be accorded to any exchange which is part of a transaction or series of transactions structured to avoid the purposes of the related_party rules for example if a taxpayer pursuant to a prearranged plan transfers property to an unrelated tl-n-666-01 party who then exchanges the property with a party related to the taxpayer within years of the previous transfer in a transaction otherwise qualifying under sec_1031 the related_party will not be entitled to nonrecognition treatment under sec_1031 emphasis added h_r rep no 101st cong 1st sess we think the key here is circumvention of the two-year_rule not a transfer with intent to dispose after the expiration of the two-year waiting_period case development hazards and other considerations one issue we see is a possible disparity in the value of the property under the facts presented the exchange was roughly even exchanged property worth subject_to a mortgage for property if however the original property was worth more than the property may have taken capital out of the corporation and contributed it to the partnership resulting in a constructive_dividend to and a gift to similarly if the reverse were true may have received a distribution from and made a gift to please call if you have any further questions heather c maloy by clifford m harbourt senior technician reviewer cc ita b01
